Citation Nr: 1442535	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits in excess of a 70 percent rate under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to August 2004 and from December 2004 to June 2006 with subsequent service with the Army National Guard of Georgia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The Veteran served on active duty for over 30 continuous days. 

2.  The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance at the 100 percent level under the Post 9/11 GI Bill have been met.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to notify and assist claimants applying for educational assistance under Chapter 33, set forth in 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2013), need not be discussed.

In August 2011, the Veteran was awarded Chapter 33 (Post 9/11 GI Bill) educational assistance at the 70 percent rate.  He contends that he should be awarded benefits at the 100 percent rate.

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311 , 3313; 38 C.F.R. § 21.9640.  Payment at the 100 percent rate, however, is also payable for a Veteran who served at least 30 continuous days, if the Veteran is discharged due to service-connected disability.  Id.

In the present claim, the Veteran contends that he is entitled to the educational assistance payment rate of 100 percent because he was discharged from service due to a service-connected disability.  At his March 2013 Board hearing, the Veteran reported that he injured his shoulder and back, among other things, in a roadside bomb explosion.  He reported that he was not retired from service until a few years following the explosion because his medical board process was very slow.  

The record reflects that the Veteran served on active duty from May 2004 to August 2004 and from December 2004 to June 2006.  The DD Form 214 from the latter period of service notes that the Veteran had an honorable discharge with a separation code of LBK with a narrative reason for sepration of "completion of required active service."  

The record also contains an NGB Form 22 for the Army National Guard of Georgia reflecting that the Veteran enlisted in September 2003 and that he served four years, eight months, and eight days.  The effective date of separation was in May 2008.  He received  Purple Heart for injuries received in Iraq in July 2005.  The authority and reason for the Veteran's separation was noted to be "[p]lacement on temporary disability retired list."  

A Physical Evaluation Board (PEB) Proceeding report from February 2008 found the Veteran "remains unfit to reasonably perform the duties required by previous grade and military specialty."  It recommends placement on a TDRL list and recommends that, if retired because of disability, the Veteran's retirement "is based on disability from injury or disease received in the line of duty as a direct result of armed conflict or caused by an instrumentality of war and incurring in line of duty during a period of war as defined by law."  It also recommends finding that "the disability did result from a combat related injury as defined in 26 U.S.C. 104."  

A March 2008 memorandum for the PEB proceedings notes the PEB's recommendation that he be placed on the Temporary Disability Retired List (TDRL) with a rating of 30 percent.  

April 2008 Orders from the United States Army Physical Disability Agency reflect that the Veteran was "released from duty because of physical disability incurred as a result of injury while entitled to receive basic pay and placed on the Temporary Disability Retired List."  This record notes that the "[d]isability is based on injury or disease received in LOD [(line of duty)] as a direct result of Armed Conflict or caused by an instrumentality of war and incurred in the LOD during a war period as defined by law."  It was noted that this "[d]isability resulted from a combat related injury as defined in 26 USC 104."  

The PEB reconvened in September 2009 and recommended "that the soldier's disposition be: Permanent disability retirement."

December 2009 Orders from the United States Army Physical Disability Agency reflect that the Veteran has been "removed from the Temporary Disability Retired List on the date indicated because of permanent physical disability and, on the date following, you are permanently retired in your current grade of rank."  

The Board finds that the record, including the Veteran's service personnel records, makes it very clear that the Veteran was discharged from service due to disabilities that he received in service.  As a result, he is entitled to payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level for an approved program of education.


ORDER

Payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


